DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4 April 2022 has been entered.
 
Drawings
The objection to the drawings are withdrawn in view of the replacement drawing sheets filed 18 April 2022. It is noted that Applicant’s specification describes that “both sides of support structure 308a are oriented at predetermined acute angle 314” (¶ [0076]) and Figure 3 illustrates support structure 308a is oriented at an acute angle with respect to channel division 302b, towards upper tube perimeter section 310.

Claim Objections
The objection to claim 13 is withdrawn in view of the current amendment.

Reasons for Allowance
Claims 1-7, 9-20, 22-26, and 28 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Anklin in view of Umetani are considered the closest prior art. Anklin discloses a multichannel flow tube (9a) printed via a 3D printer (¶¶ [0036, 0077]), having a tube perimeter wall (inner wall of tube 9a’’’; fig. 4b), a first channel division (22) forming a first channel and a second channel (channels on each side of partition 22; fig. 4b) in the multichannel flow tube (9a’’’), and a first support structure (angled support structure at lower end of partition 22) coupled to the tube perimeter wall (inner wall of tube 9a’’’) and the first channel division (22). Umetani teaches that a 3D printer has a maximum angle (maximum draft angle) printable with respect to a printer bed (horizontal print bed) of the 3D printer without support material (¶ [0008]) and that a predetermined acute angle (¶ [0009]) of a structure may be selected not to exceed this maximum draft angle. However, Anklin and Umetani are silent on the support structure including a straight edge oriented at a predetermined acute angle or less, towards the tube perimeter wall and that this predetermined acute angle is a maximum angle printable on the 3D printer with respect to a normal of the printer bed. Therefore, Anklin in view of Umetani do not disclose or suggest “wherein the first support structure includes a straight edge oriented at a predetermined acute angle or less with respect to the first channel division towards a first adjoining tube perimeter section of the tube perimeter wall, the predetermined acute angle being a maximum angle printable on the 3D printer with respect to a normal of a printer bed of the 3D printer without support material” in combination with the remaining claim elements as recited in claims 1-7, 9-20, 22-26, and 28.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erika J. Villaluna whose telephone number is (571)272-8348.  The examiner can normally be reached on Mon-Fri 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERIKA J. VILLALUNA/Primary Examiner, Art Unit 2852